Labauve, J.
The judgment appealed from was rendered upon consent and admissions of the parties, but the plaintiffs and appellants complain that there is a manifest error in the judgment, which does not follow the agreement and admissions. On examining the judgment and the agreement, we have satisfied ourselves that the judgment was not rendered as authorized by the agreement, and that the plaintiffs and appellants have the right to appeal in order to correct the error; the judgment is erroneous, as it does not conform with the agreement, and must be amended.
It is therefore ordered and decreed, that the judgment of the District Court be annulled, as follows: That the defendants, in addition to the sum decreed below, pay in solido the further sum of three thousand six hundred and ninety-six dollars and eighty-seven cents, with interest, at eight per cent, per annum, from the 1st of January, 1866, till paid ; that the mortgage and privilege of the vendor be recognized, and made executory on the property described in the petition to satisfy this judgment as amended and affirmed. It is further ordered and decreed, that the judgment as amended be affirmed, and that the appellants pay cost of appeal as by their consent,